Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 1 of 21 PagelD #: 44710

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
MARSHALL DIVISION

OPTIS WIRELESS TECHNOLOGY, LLC,
OPTIS CELLULAR TECHNOLOGY, LLC,
UNWIRED PLANET, LLC, UNWIRED
PLANET INTERNATIONAL LIMITED,
AND PANOPTIS PATENT
MANAGEMENT, LLC,

Plaintiffs,

APPLE INC.,

Defendant.

 

 

Civil Action No. 2:19-cv-00066-JIRG

JURY TRIAL DEMANDED

ORAL ARGUMENT REQUESTED

APPLE INC.’S MOTION FOR A NEW TRIAL #1 ON ALL ISSUES DUE TO
IMPROPER PRECLUSION OF EVIDENCE OF PLAINTIFFS’ FRAND OBLIGATION
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 2 of 21 PagelID#: 44711

TABLE OF CONTENTS

Page
I. INTRODUCTION .0000...ccceccccccccccescesceeseesseesseeseesseeseeeseceaesseceseceaeesseeseceaesaeeaeeeaeceeeeeeeaeeeeeeaees 1
II. BACKGROUND... ccc cesccescesceeseesseeseeeeeseeeseceseesecsaecesecsecesecacessseseceaecaseseseaeceateseseaeeeeseeees 4
A. Apple Consistently Argued That The Jury Should Hear How Plaintiffs’ FRAND
Obligations Affect Their Entitlement To A Reasonable Royalty............00...0...0.4. 4
B. The Court Precluded Damages Experts From Discussing FRAND Before The
JULY o.oo eee eee ee ceeeeceeeeeeeeeeeeeeseeeeeesaeeeeeeeaeeeeceeaeeesesaeeeesesaeeeeeeeeaeeeeeeeeeeeeeeeeeeeseeeeeeeeeees 7
C. Apple Further Preserved Its Position Through Its Offer Of Proof And At The
Charge Comference...............ccccccsccescceesceessceesecessceseeesaceeseceseceeseceacessecessceeseeeeseeesseess 8
D. The Court’s Order Following The Bench Trial ...0........00...0cceccceeceeseeeeeceeeeeeeeeeeeeeees 9
TH. = =—§ ARGUMENT ones eccccccceccceccesceeseeeceeseesseeseesseeseeesecaeessecsecaecseeeseceaecssesseeeaeeeeeeeeeseeeaeeneeeaeens 9
A. A New Trial Is Required ..............0..cccccccccescceesceesceeseeeseeesseceseceecceseceeseeesecessseeseeesees 9
B. The Court’s Waiver Holding Is Legally And Factually Erroneous ....................... 11
TV. ©. CONCLUSION 0 n eco cceccecceccescescesceseeseeseeseeseessessesaesaeesecsecseesecsecseeseeeaeeaeeseeseeseceteeeaeeeeeaees 15
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 3 of 21 PagelID #: 44712

TABLE OF AUTHORITIES

Page(s)
CASES
Aero Int’l, Inc. v. U.S. Fire Ins. Co., 713 F.2d 1106 (Sth Cir. 1983)..0....00cccceeccceeeeeeeeeseeeeseeeseeees 10
Allied Chem. Corp. v. Mackay, 695 F.2d 854 (Sth Cir. 1983) ........cccccecccccceecceeseeeeeeesceeeeeesseeeeeeess 15
Bay Area Roofers Health & Welfare Tr. v. Sun Life Assurance Co. of Can., No.

13-CV-04192-WHO, 2013 WL 6700017 (N.D. Cal. Dec. 19, 2013)... 3,14
Capo, Inc. v. Dioptics Med. Prods., Inc., 387 F.3d 1352 (Fed. Cir. 2004)... ceeeeeeeeeeeeeeeeeees 15
Co-Efficient Found. v. Woods, 171 F.2d 691 (Sth Cir. 1948)... ceeceeecccecceecceeeeeeeeeeeseeeeeeseeeeees 13
Core Wireless Licensing S.a.r.]. v. Apple, Inc., No. 6:12-cv-00100-JRG (E.D. Tex.

April 9, 2015)... ceccccceccceccesceeseeseceseceaeeseceseceaeesecaecsseeseceaecsaesseseaecaeeseeeaeseaeeeseeesseeneeeaeens 14
Core Wireless Licensing S.a.r.1. v. LG Elecs., Inc., No. 2:14-cv-00912-JRG (E.D.

Tex. Feb. 27, 2019) ......cceccceccceccesceeseeeceeseesseeseesecsaeeseesecsaecsecaeeaeeseceseeeseeseeeeeeseeeeseeeeseenes 14
DH Tech., Inc. v. Synergystex Int’l, Inc., 154 F.3d 1333 (Fed. Cir. 1998) .......ccceceeeeeeeeeseeeteeeees 15
Emergency One, Inc. v. Am. Fire Eagle Engine Co., Inc., 332 F.3d 264 (4th Cir.

2003) oe eeeececccescesccesccescesseescesseesscsseesscesscsscesscesecsaeesscsascsscesscssessasesscesscsseessceseseaseeseaeeeaeeseeseens 3
Ericsson, Inc. v. D-Link Systems, Inc., 773 F.3d 1201 (Fed. Cir. 2014)....0...00cc eee 5,9, 10, 14
Evolved Wireless, LLC v. Apple, Inc., No. CV 15-542-JFB-SRF, 2019 WL

831112 (D. Del. Feb. 21, 2019) .o...occcccccccecccccceccescceseeeseeseeeseeeeesseeseceaeeseceseeeseeseeeseeeseenes 14
Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116 (S.D.N.Y.

1970) ooo eeeeceeccesccescecceseeseesecssecsseesecaeesaeesecsaecsseesecaesseeessesaecsaceaeceaeeseseseceaecaeeaeeeaeeneteeeeseeees 14
Giles v. Gen. Elec. Co., 245 F.3d 474 (Sth Cir. 2001)... .ccccceccccccccceeseceeeseeeeeseceesseceesseeeeseeees 4,15
Ingraham v. United States, 808 F.2d 1075 (Sth Cir. 1987) ......cccccccecccceecceecceeeecescceeecceeeeeneeeeseeeseees 4
Jordan v. Maxfield & Oberton Holdings, L.L.C., 977 F.3d 412 (Sth Cir. 2020)... cece 10
Lucas v. United States, 807 F.2d 414 (Sth Cir. 1986).........ccccccccccccccseceesseccesseceesseceessceeesseeesseeeeens 15
Mathis v. Exxon Corp., 302 F.3d 448 (Sth Cir. 2002) o0.....0ceccceccccccceecceecceeseeeeceeesceeseeeeseeesseeeseeees 13
Pasco v. Knoblauch, 566 F.3d 572 (Sth Cir. 2009) 20.......ccceccccccccesceecceesceesecesceceseceseceeseeesseeeseeens 15
Polymer Indus. Prods. Co. v. Bridgestone/Firestone, Inc., 347 F.3d 935 (Fed. Cir.

2003) oe ceeececccescesccesccesceseeeseesscesscssecsscesecsecsacssscsaeesseesscsecsaeessessessasessceseceaeeaceseeeaeeseteaeeeseeees 15

li
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 4 of 21 PagelID#: 44713

Rogers v. McDorman, 521 F.3d 381 (Sth Cir. 2008) .0........ccccecececcescceccesceeseeeeeeseeeeeeeceseenseeneeeseens 15
Shell Oil Co. v. United States, 896 F.3d 1299 (Fed. Cir. 2018)...........ccccccccccccsseceeesceeesseeeesseeeeeeees 13
United States v. Jimenez, 256 F.3d 330 (Sth Cir. 2001) o.....cccececccccccceeccecceeeeceseeeeeeceseeeeeeeeseeeseees 13
Wood v. Milvard, 566 U.S. 463 (2012) .......ccccccccescceseesceeseesseeseceeeesecesecaeeseeeaesseeaeeeaeeeseeeteeeeseesees 15

STATUTES, RULES, AND REGULATIONS

Fed. R. Civ. P. 59 oooccccccccccccccescceseesseeseceseesscsecsscesscesecsacesscssecsseesscsecsasessseaeeseeseeesecsateeceaeeeaeeeseeaeees 1

Fed. R. Evid. 103(D).......cecccccecceccceccesceeseeeeeeseeseesseeseeseesaeesecaecsaeeseceaeeaeeseeeaecaeeseeeaeeeeeeseeeeeeseeaes 13

Rule 8(C)......0..cccccccecsccceeseceesseecesseceesseceesscceessecesseeeessecesseceessaccesseecesseceesseceesseceesseecesseeeeseeeessaeeeees 4,15

Rutbe 13 ooo ceeecccecceeccesccessceeseeessecsseeessecscecsaecseecsaeceseeeaeceseecsaecessecsaeceseeceaeeesseceaeseeeseseeeseeeeseeeeees 13
OTHER AUTHORITIES

6 Fed. Prac. & Proc. Civ. § 1407 (3d ed.) oo. .ceccceecccceccesccessceesecessecesecesseceseeesecesecesecesseeeessesseeens 13

ill
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 5 of 21 PagelD #: 44714

Apple moves for a new trial on all issues under Fed. R. Civ. P. 59 due to the improper
preclusion of evidence of Plaintiffs’ FRAND obligation with respect to the asserted patents.
This error unfairly prejudiced Apple in presenting its damages defenses and resulted in an unfair
trial.
I. INTRODUCTION

Plaintiffs are undisputedly obligated to license the patents-in-suit on FRAND terms. The
jury, however, was precluded from hearing of this obligation. Instead, Plaintiffs were allowed to
present a damages case to the jury that let Plaintiffs hide the FRAND encumbrances of their
patents. The Court allowed this on the premise that Plaintiffs, as part of their declaratory judgment
claim, would attempt to show that Apple had “forfeited” reliance on Plaintiffs’ FRAND
commitments—and the Court determined that Apple could not rely on FRAND until Plaintiffs’
contention was resolved in a bench trial. The Court was emphatic about structuring the jury trial
in this way, stating: “quite honestly, counsel, I don’t want to hear the word ‘FRAND?’ or ‘fair,’
‘reasonable,’ or ‘non-discriminatory’ in front of the jury.” 7/27/20 Pretrial Tr. 56:10-58:9.
However, the Court recognized that, if it ruled after the bench trial that Plaintiffs were not
somehow relieved of their irrevocable FRAND obligation, a new damages trial may be required:

[I|f the Court finds the Plaintiff has not been relieved of that FRAND obligation in

some way because of the conduct of the Defendant, then we’re going to have a

damages number that has no relation to FRAND whatsoever and a bench finding

that there’s a FRAND obligation on the Plaintiff.... I may well have to order a

new trial on damages if that’s the result of the bench trial.
7/27/2020 Pretrial Tr. 61:3-21.'

The bench trial demonstrated that Plaintiffs, in fact, were not relieved of their FRAND

obligation. The Court in its January 22, 2021 Opinion and Order as to the Bench Trial (Dkt. 538)

 

' All emphases added unless otherwise noted.
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 6 of 21 PageID#: 44715

(“Order”) declined to exercise jurisdiction over Plaintiffs’ declaratory judgment claim, and thus
eliminated the only basis upon which Plaintiffs had argued that Apple “forfeited” FRAND.
Accordingly, the jury should have heard and been instructed on the effect of Plaintiffs’ FRAND
commitments.

Instead of ordering a new trial, however, the Court held that Apple somehow waived the
right to challenge Plaintiffs’ damages demand as inconsistent with Plaintiffs’ FRAND obligations.
The Court stated that Apple should have raised a counterclaim or affirmative defense “‘as to Optis’s
FRAND obligations,” Order at CL8, even though Apple was not seeking affirmative relief, but
instead was seeking to defend against Plaintiffs’ exorbitant damages demand. The Court’s waiver
holding is based on clear errors of fact and law.

First, the Order is inconsistent with Apple’s repeatedly-stated position on FRAND and the
appropriate structure for the bench and jury trials. Contrary to the Order, Apple did not “fail[] to

raise any FRAND issue” or stay “strategically silent.” Order at CL11, CL12 n.4. Rather, Apple

asked—in the Pretrial Order and at the pretrial conference
ee Dkt. 360 (Joint Final Pretrial Order) at
ee
6 eee
ee
preliminary jury instructions regarding FRAND impact on a reasonable royalty); 7/27/20 Sealed
a. The Court rejected this request and was clear that no one—including damages

experts—could even mention the word “FRAND” before the jury. 7/27/20 Pretrial Tr. 57:6-9,
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 7 of 21 PagelID#: 44716

59:16-19. Apple abided by that ruling but, to further preserve its position that the jury should
decide the effect of Plaintiffs’ FRAND obligations on a reasonable royalty, submitted an offer of
proof during trial outlining the FRAND evidence that Apple would have presented. Dkt. 471.
Neither Plaintiffs nor the Court suggested that Apple’s proffer was in any way problematic.

In short, Apple repeatedly argued that the jury should decide the question of a FRAND
reasonable royalty, but the Court rejected that argument and excluded all mention of FRAND from
the jury trial, and Apple preserved its position by, among other things, proffering FRAND evidence
that the Court forbade it from showing the jury. Nothing more was required of Apple to preserve
its challenge to Plaintiffs’ damages theory as inconsistent with Plaintiffs’ FRAND obligations.

Second, the Order erred in holding that Apple was required to plead a counterclaim or
affirmative defense “‘as to Optis’s FRAND obligations.” Order at CL9-10. An affirmative defense
involves an “assertion raising new facts and arguments that, if true, will defeat the plaintiff's ...
claim, even if all allegations in the complaint are true.” Emergency One, Inc. v. Am. Fire Eagle
Engine Co., Inc., 332 F.3d 264, 271 (4th Cir. 2003) (quotation omitted). By contrast, “a defense
which demonstrates that plaintiff has not met its burden of proof is not an affirmative defense.”
Bay Area Roofers Health & Welfare Tr. v. Sun Life Assurance Co. of Can., No. 13-CV-04192-
WHO, 2013 WL 6700017, at *2 (N.D. Cal. Dec. 19, 2013) (quotation omitted). Here, in seeking
to admit evidence regarding Plaintiffs’ FRAND commitment, Apple was not seeking affirmative
relief, but instead sought to contradict Plaintiffs’ case-in-chief by showing why they were not
entitled to their exorbitant damages demand. There was no legal need for Apple to assert a
counterclaim or affirmative defense to present evidence rebutting Plaintiffs’ non-FRAND damages
claim.

In any event, even if Apple had been required to raise an affirmative defense or
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 8 of 21 PagelID #: 44717

counterclaim, a technical failure to comply with Rule 8(c) is not fatal “where an affirmative
defense is raised in the trial court in a manner that does not result in unfair surprise.” Jngraham v.
United States, 808 F.2d 1075, 1079 (5th Cir. 1987) (quotation omitted). Apple raised its FRAND

reasonable royalty arguments from the start; both sides’ experts factored Plaintiffs’ FRAND
commitment into their reasonable royalty analysis; and Apple specifically listed

ee as a jury issue in the Joint Pretrial Order and
eplined ht 360 at 12

16, 24; Dkt. 358 at 53-57. This was more than sufficient to preserve the argument. See, e.g., Giles
v. Gen. Elec. Co., 245 F.3d 474, 492 (Sth Cir. 2001) (holding that defendant did not waive
argument included “as a contested issue of law in the joint pretrial order”). Plaintiffs responded
with lengthy counterarguments but never claimed—nor could they have claimed—any unfair
surprise at Apple’s position that Plaintiffs’ royalty demand was limited by their FRAND
obligations.

For all these reasons, the finding that Apple waived a FRAND argument was erroneous
and unjust. Apple respectfully requests a new trial where Apple may introduce evidence of the
effect of Plaintiffs’ FRAND obligations on the reasonable royalty to a properly-instructed jury.

Il. BACKGROUND

A. Apple Consistently Argued That The Jury Should Hear How Plaintiffs’
FRAND Obligations Affect Their Entitlement To A Reasonable Royalty

Apple argued throughout that Plaintiffs’ FRAND obligations limit any reasonable royalty,
and that the jury should hear that. Dkt. 110 (Apple’s Answer) at 25 (incorporating into “Fifth

Defense” Apple’s response to Interrogatory No. 22); Ex. 1 (Apple’s Aug. 22, 2019 Response To
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 9 of 21 PagelID #: 44718

. Dkt. 26 (Am. Compl.) § 142 (“The
original assignee of the Plaintiffs’ standard essential patents ... voluntarily declared that they are
prepared to grant licenses on terms that are [FRAND], in compliance with the ETSI IPR Policy.”);
see also Ex. 2 (Borghetti Rpt.) § 12; Ex. 3 (Kennedy Rpt.) § 635.

The parties’ Joint Pretrial Order presented their positions on the issues to be tried to the

jury or to the bench. Dkt. 360. The parties agreed that
should go to the jury. Jd. at 4. Notably, Plaintiffs did not dispute that the question of a FRAND

reasonable royalty should be tried to the jury.

Id. at 5

Apple, in turn, made clear in the Joint Pretrial Order that

Dkt. 360 at 12. Citing Ericsson, Inc.

v. D-Link Systems, Inc., 773 F.3d 1201, 1231 (Fed. Cir. 2014), Apple explained that

0
x
ot
WwW
D
S
2

2
—
O

ej
Go
oO
ed
°
_
6
=
rg
am
oO
—
_
_
2
—
Q
Qa
oO
=
2
—
n
Nn °
SS
—
fe¥)
E.
oS
=
<
n
=
2
=
oO
i]
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 10 of 21 PagelID #: 44719

Id. at 24. Further, Apple submitted preliminary jury instructions stating how Plaintiffs’ FRAND
commitment factored into a reasonable royalty determination. Dkt. 358 at 53-57. At no time in
the run up to trial did Plaintiffs or the Court suggest that these contentions were waived or required

an affirmative defense or counterclaim.”

At the pretrial conference, Plaintiffs argued ht

Dkt. 360 at 5-9.

Apple explined hx

 

NR
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 11 of 21 PagelD #: 44720

7/27/20 Sealed Pretrial Tr. 71:1-20.

B. The Court Precluded Damages Experts From Discussing FRAND Before The
Jury

During the pretrial conference, Plaintiffs confirmed that they expected to try their
declaratory judgment claim (Count VIII) to the bench. 7/27/20 Pretrial Tr. 54:17-55:3. The Court
then ruled not only that the declaratory judgment claim would be tried to the bench, but that all
FRAND issues were out-of-bounds in the jury trial:

So we’re going to try the declaratory judgment claims of Count 8 to the bench.

We’re not going to try them to the jury. And that includes any allegations of bad

faith or holdout by Apple. That also includes any issues of whether Optis complied

with its FRAND obligations.

Apple has not sought a breach of contract claim asserting a failure to comply with

FRAND. And, quite honestly, counsel, I don’t want to hear the word “FRAND”
q iy
or “fair,” “

reasonable,” or “non-discriminatory” in front of the jury.
Id. at 56:10-58:9. Importantly, the Court did not just exclude FRAND issues bearing on Plaintiffs’
declaratory judgment claim. The Court also forbade the parties’ damages experts from testifying
about how FRAND impacts a reasonable royalty—a point both experts had opined on in their
reports. 7/27/20 Pretrial Tr. 59:16-19 (“And the expert witnesses who have opined about FRAND
and whether FRAND impacts or doesn’t impact their damages analysis are not going to testify
about FRAND before the jury.”).

Finally, the Court acknowledged that, if Plaintiffs ultimately lost their declaratory
judgment claim at the bench trial, a new jury trial on damages might be needed, because the jury’s

verdict would contain a “damages number that has no relation to FRAND whatsoever”:

What bothers me about this, quite honestly, counsel -- and these are your choices,
not my choices. ...

[W]e’re going to get a reasonable royalty damages number. Then we’re going to
have a bench trial on FRAND.

And if the Court finds there is a FRAND obligation and if the Court finds the
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 12 of 21 PagelID #: 44721

Plaintiff has not been relieved of that FRAND obligation in some way because of
the conduct of the Defendant, then we’re going to have a damages number that
has no relation to FRAND whatsoever and a bench finding that there’s a FRAND
obligation on the Plaintiff.

And so I may well have to declare -- J may well have to order a new trial on
damages if that’s the result of the bench trial.

Id. at 61:3-21.

C. Apple Further Preserved Its Position Through Its Offer Of Proof And At The
Charge Conference

Apple abided by the Court’s ruling excluding all mention of FRAND at trial. To preserve
its position, Apple submitted an offer of proof regarding the evidence that, had the Court allowed
it, Apple would have used to show that Plaintiffs’ demand for patent infringement damages should

be limited by their FRAND obligations. Dkt. 471. Apple’s proffer included:

 
 

During the charge conference, Apple objected to the Court’s inclusion of Georgia-Pacific factors
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 13 of 21 PagelID #: 44722

that are not relevant to FRAND royalty rates, including factor five (the commercial relationship
between the licensor and the licensee). See 8/10/20 Tr. 943-944; Ericsson, 773 F.3d 1201 at 1230-
31 (stating that factor 5 “is relevant” in FRAND cases where the patent holder “must offer
licenses at a non-discriminatory rate”). Apple stated its objection “in the event this matter were
... tried with respect to the FRAND issue.” 8/10/20 Tr. 943-944. The Court overruled Apple’s
objection. Jd.

The jury awarded $506.2 million in damages. As the Court predicted at the pretrial
conference, that damages number “[had] no relation to FRAND whatsoever.” 7/27/20 Pretrial Tr.

61:17; Dkt. 528 (Apple’s Proposed Findings of Fact and Conclusions of Law) at FF261-FF269

D. The Court’s Order Following The Bench Trial

The Court’s Order after the bench trial declined to exercise jurisdiction over Plaintiffs’
declaratory judgment claim. Order at CL7. In so doing, the Court eliminated the only basis upon
which Plaintiffs had argued that Apple forfeited FRAND. Dkt. 26 at 107-08. Even so, despite
having previously acknowledged that a new trial on damages may be necessary if Plaintiffs lost
their declaratory judgment claim, the Court concluded that “Apple ha[d] waived its ability to
challenge the jury verdict as inconsistent with Optis’s FRAND obligations.” Order at CL8.

lil. ARGUMENT
A. A New Trial Is Required

Plaintiffs’ FRAND commitment is highly relevant to the amount of a reasonable royalty.

Because a FRAND commitment “limits the market value to (what the patent owner can reasonably
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 14 of 21 PagelID #: 44723

charge for use of) the patented technology,” the Court “must inform the jury what commitments
have been made and of its obligation (not just option) to take those commitments into account
when determining a royalty award.” Ericsson, 773 F.3d at 1231. But here, the Court excluded all
evidence of Plaintiffs’ FRAND commitment and refused to instruct the jury on how FRAND
affected a reasonable royalty. The jury thus could not and did not consider essential elements
bearing on the damages inquiry. After the bench trial Order eliminated the only arguable basis for
excluding evidence of Plaintiffs’ FRAND commitment, it was clear that—as the Court predicted—
a new trial was needed at which a jury would measure damages in view of Plaintiffs’ FRAND
commitment. 7/27/20 Pretrial Tr. 61:13-21; see Jordan v. Maxfield & Oberton Holdings, L.L.C.,
977 F.3d 412, 417 (Sth Cir. 2020) (“A court may grant a new trial when there is an erroneous
evidentiary ruling at trial.”); Aero Int’l, Inc. v. U.S. Fire Ins. Co., 713 F.2d 1106, 1113 (Sth Cir.
1983) (’A new trial is the appropriate remedy for prejudicial errors in jury instructions.”).

At a minimum, a retrial on damages is required. But a retrial on all issues would be

appropriate, given that the Court’s exclusion of any mention of FRAND had prejudicial effects

I 1: 22020201 was bot

factually incorrect and highly inflammatory, and under the Court’s trial structure Apple had no
ability to provide a counter-narrative based on Plaintiffs’ contravention of its FRAND
commitments. This subject is further discussed in Apple’s motion for new trial #2 based on the
trial structure for willfulness issues, filed contemporaneously herewith.

In sum, the Court should order a new trial at which Apple can raise FRAND and a properly-
instructed jury can evaluate all issues—on both the patent merits and patent damages—in view of

the full context, including plaintiff's FRAND commitments. See Apple Motion for a New Trial

10
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 15 of 21 PagelD #: 44724

B. The Court’s Waiver Holding Is Legally And Factually Erroneous

#5.

The Court refused to order a new damages trial only because it determined that Apple
waived its challenge to the damages award as inconsistent with Plaintiffs’ FRAND obligations.
That determination is erroneous.

1. Apple Repeatedly Preserved Its Position That Any Reasonable Royalty
Must Comply With Plaintiffs’ FRAND Obligations.

The Court clearly erred in holding that Apple “failed to raise any FRAND issue.” Order
at CL11. Apple argued throughout this case that Plaintiffs’ FRAND obligations affected a

reasonable royalty for patent infringement. In the Joint Pretrial Order, Apple expressly listed

ee as ajury issue. Dkt. 360 at 12.
Apple further explained that ee
Plaintiffs themselves admitted that
ee Id. at 5. Apple also submitted

preliminary jury instructions on the effect of FRAND on a reasonable royalty. Dkt. 358 at 53-57.

The Court rejected Apple’s argument that the jury should consider FRAND in setting a
reasonable royalty. Instead, based on Plaintiffs’ own decision to try their separate declaratory
judgment claim (Count VII) to the bench, the Court structured the jury and bench trials such that
all FRAND issues—not only Plaintiffs’ declaratory judgment claim, but also the effect of FRAND
obligations on a reasonable royalty—were tried to the bench. The Court explicitly forbade mention
of the word “FRAND” to the jury—even through the parties’ damages experts. 7/27/20 Pretrial

Tr. 57:6-9 (“[Q]uite honestly, counsel, I don’t want to hear the word ‘FRAND” or ‘fair,’

11
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 16 of 21 PagelID #: 44725

‘reasonable,’ or ‘non-discriminatory’ in front of the jury.”), 59:16-19 (“And the expert witnesses
who have opined about FRAND and whether FRAND impacts or doesn’t impact their damages
analysis are not going to testify about FRAND before the jury.”). At that point, the Court explicitly
acknowledged that, if Plaintiffs lost their declaratory judgment claim at the bench trial, there may
need to be a new jury trial on damages. 7/27/20 Pretrial Tr. 61:13-21. Apple accepted this ruling
but preserved its position through its offer of proof. Dkt. 471.

Apple thus was as clear as could be that it wanted to present evidence to the jury on
Plaintiffs’ FRAND obligations and how they affected any reasonable royalty. But once the Court
unambiguously rejected Apple’s position, Apple could hardly have pressed the issue further.
Apple’s compliance with the Court’s final ruling does not waive the right to challenge the jury’s
reasonable royalty determination as inconsistent with Plaintiffs’ FRAND obligations.

The Order’s statement that Apple engaged in “strategic silence” to gain a litigation

advantage, CL12 n.4, is inconsistent with the record and the Court’s own rulings.? Apple made

its request known, as even Plaintiffs acknowledged: ee

 

>The Court’s statement that “[b]y acquiescing in Optis’s request that Count VIII be tried to the
bench, the serious allegations of bad faith or holdout by Apple would not be presented to the jury”
(CL12 n.4) is incorrect. Apple agreed that Count VIII should be tried to the bench, but did not
“acquiesc[e]” to the question of a FRAND reasonably royalty being withheld from the jury—as
described above, Apple repeatedly argued that the jury should decide that question but was
overruled.

          
   

 

7/29/20 Sealed
Pretrial Tr. 11:9-14
Moreover, as the Court noted during the pretrial
conference, it was Plaintiffs that sought to splice their declaratory judgment claim such that it
would be tried to the bench, but evidence of Apple’s alleged bad faith would be presented to the
jury. 7/27/20 Pretrial Tr. 57:13-17. Apple, by contrast, sought to exclude evidence of the parties’
actual negotiations because those communications were covered by the parties’ nondisclosure
agreement. 7/29/20 Pretrial Tr. 33:12-34:6, 38:10-21, 39:21-40:2, 42:10-13, 43:3-17.

12
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 17 of 21 PagelID #: 44726

Holding that a party somehow forfeits an issue that it repeatedly presented to the Court—in writing
through the Joint Pretrial Order, orally at the pretrial conference, and through an offer of proof—
is manifestly unjust. See Fed. R. Evid. 103(b) (“Once the court rules definitively on the record—
either before or at trial—a party need not renew an objection or offer of proof to preserve a claim
of error for appeal.”); see also Mathis v. Exxon Corp., 302 F.3d 448, 459 (Sth Cir. 2002) (“The
pre-trial objection is sufficient to preserve the error for appellate review.”); United States v.
Jimenez, 256 F.3d 330, 343 (Sth Cir. 2001) (“[E]xcluded evidence is sufficiently preserved for
review when the trial court has been informed as to what counsel intends to show by the evidence
and why it should be admitted ... [This] rule has particular force when the trial court makes clear
that it does not wish to hear further argument on the issue.” (quotation omitted)).

2. Apple Was Not Required To Plead A Counterclaim Or Affirmative

Defense In Order To Controvert Plaintiffs’ Damages Demand With
Evidence Of Plaintiffs’ FRAND Obligations

Contrary to the Order, Apple was not required to plead a counterclaim or affirmative
defense to argue that Plaintiffs’ FRAND obligations limited the amount they can seek as damages
for patent infringement. A counterclaim is required only when a party seeks affirmative relief.
Co-Efficient Found. v. Woods, 171 F.2d 691, 694 (Sth Cir. 1948) (“Counterclaim[s] ... are in the
nature of affirmative remedies which the defendant has the burden of pleading and proving.”); see
also 6 Fed. Prac. & Proc. Civ. § 1407 (3d ed.) (“Because counterclaims and crossclaims seek
affirmative relief, the burden of pleading them is on the party attempting to make use of Rule 13.”).
An affirmative defense is required when a party adimits allegations in the complaint but asserts that
there is no right to recovery. See Sheil Oil Co. v. United States, 896 F.3d 1299, 1315 (Fed. Cir.
2018) (“[D]efenses that admit the allegations of the complaint but suggest some other reason why
there is no right of recovery [or] concern allegations outside of the plaintiffs prima facie case that

the defendant therefore cannot raise by simple denial in the answer are considered affirmative

13
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 18 of 21 PagelID #: 44727

defenses.” (quotation omitted)).

Neither applies here. Apple was not seeking affirmative relief related to Plaintiffs’
FRAND obligations, nor was Apple’s FRAND evidence somehow outside of Plaintiffs’
affirmative case-in-chief. Rather, Apple’s evidence was relevant to showing that Plaintiffs had
not met ther burden of proving that their damages demand was a reasonable royalty for
infringement of the patents-in-suit. See Bay Area Roofers, 2013 WL 6700017, at *2 (“[A] defense
which demonstrates that plaintiff has not met its burden of proof is not an affirmative defense.”
(quotation omitted)). The undisputed commitment to license the patents on FRAND terms is
highly relevant to determining a reasonable royalty under the hypothetical negotiation framework
of Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970). See
Ericsson, 773 F.3d at 1231 (a jury must consider “what commitments have been made” when
determining a reasonable royalty and “take those commitments into account”); Evolved Wireless,
LLC v. Apple, Inc., No. CV 15-542-JFB-SRF, 2019 WL 831112, at *7 (D. Del. Feb. 21, 2019)
(“The FRAND obligation determines the reasonableness of a royalty or license, and the jury will
be instructed to that effect.”); see also Federal Circuit Bar Association Model Patent Jury
Instructions (May 2020) at § 5.1. Evidence of a party’s FRAND commitment is routinely admitted
in cases regardless of whether the defendant pled an affirmative defense or counterclaim about
FRAND obligations. See, e.g., Ex. 4, Core Wireless Licensing S.a.r.1. v. LG Elecs., Inc., No. 2:14-
cv-00912-JRG (E.D. Tex. Feb. 27, 2019), Dkt. 128 at 19-22 (providing a FRAND instruction even
though no FRAND affirmative defense or counterclaim was pled); ; Ex. 5, Core Wireless Licensing
S.a.r.l. v. Apple, Inc., No. 6:12-cv-00100-JRG (E.D. Tex. April 9, 2015), Dkt. 428 at 63:4-23
(instructing jury that plaintiff committed to license the patents on FRAND terms despite no

FRAND affirmative defense or counterclaim). Apple’s plan to offer evidence of Plaintiffs’

14
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 19 of 21 PagelID #: 44728

FRAND obligations as part of its response to Plaintiffs’ exorbitant non-FRAND damages demand
was neither unexpected nor surprising to Plaintiffs. See Dkt. 360 at 4-5.*

Moreover, even if the Order were correct that Apple’s argument regarding the effect of
Plaintiffs’ FRAND obligations on their ability to recover patent damages were a counterclaim or
affirmative defense (it was neither), Apple’s discussion in the Joint Pretrial Order preserved it.°
IV. CONCLUSION

The Court should order a new trial where Apple is not forbidden from mentioning the effect
of Plaintiffs’ FRAND obligations on the reasonable royalty to a jury properly instructed to consider

it.

 

4 The cases cited in the Order (at CL9) are not to the contrary. Polymer Indus. Prods. Co. v.
Bridgestone/Firestone, Inc., 347 F.3d 935 (Fed. Cir. 2003), and Capo, Inc. v. Dioptics Med. Prods.,
Inc., 387 F.3d 1352 (Fed. Cir. 2004), hold only that a patent owner’s counterclaims for patent
infringement are compulsory in response to an accused infringer’s declaratory judgment action
for noninfringement. See Polymer, 347 F.3d at 938; Capo, 387 F.3d at 1356. Neither case
suggests that an accused infringer sued for damages for patent infringement must counterclaim
that the plaintiff's reasonable royalty demand is inconsistent with its FRAND obligations. The
Order (CL10) also cites DH Tech., Inc. v. Synergystex Int'l, Inc., 154 F.3d 1333, 1344 (Fed. Cir.
1998), and Wood v. Milvard, 566 U.S. 463, 470 (2012), but both cases deal with defenses—license
and statute of limitations—that Federal Rule of Civil Procedure 8(c) expressly lists as affirmative
defenses. These cases do not suggest that Apple’s reliance on Plaintiffs’ FRAND obligations to
dispute Plaintiffs’ damages theory under Georgia-Pacific was an affirmative defense. Besides not
being listed in Rule 8(c), Apple’s argument is simply an example of evidence controverting
Plaintiffs’ prima facie damages case.

° See Pasco v. Knoblauch, 566 F.3d 572, 577 (Sth Cir. 2009) (“[W]e ... have found no waiver
where no evidence of prejudice exists and sufficient time to respond to the defense remains before
trial.”); Rogers v. McDorman, 521 F.3d 381, 386 (Sth Cir. 2008) (holding unpled in pari delicto
defense not waived where, inter alia, plaintiffs knew that the argument “was at issue, as they
contested its applicability in a pretrial brief”); Giles v. Gen. Elec. Co., 245 F.3d 474, 492 (Sth Cir.
2001) (holding unpled statutory damages cap defense not waived where asserted as a contested
issue of law in joint pretrial order); Lucas v. United States, 807 F.2d 414, 418 (Sth Cir. 1986)
(holding unpled statutory damages cap defense not waived where raised at trial); Allied Chem.
Corp. v. Mackay, 695 F.2d 854, 856 (Sth Cir. 1983) (holding unpled usury defense not waived
where included in pretrial order).

15
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 20 of 21 PagelID #: 44729

Dated: March 25, 2021

Respectfully submitted,

/s/ Mark D. Selwyn

Mark D. Selwyn (pro hac vice)

mark.selwyn@wilmerhale.com

WILMER CUTLER PICKERING
HALE AND DORR LLP

2600 El Camino Real, Suite 400

Palo Alto, CA 94306

Telephone: (650) 858-6000

Facsimile: (650) 858-6100

 

Mindy Sooter (pro hac vice)

mindy.sooter@wilmerhale.com

WILMER CUTLER PICKERING
HALE AND DORR LLP

1225 Seventeenth Street, Suite 2600

Denver, CO 80202

Telephone: (720) 274-3135

Facsimile: (720) 274-3133

Joseph J. Mueller (pro hac vice)

Timothy D. Syrett (pro hac vice)

joseph.mueller@wilmerhale.com

timothy.syrett@wilmerhale.com

WILMER CUTLER PICKERING
HALE AND DORR LLP

60 State Street

Boston, MA 02109

Telephone: (617) 526-6000

Facsimile: (617) 526-5000

Brittany Blueitt Amadi (pro hac vice)

brittany.amadi@wilmerhale.com

WILMER CUTLER PICKERING
HALE AND DORR LLP

1875 Pennsylvania Avenue NW

Washington, DC 20006

Telephone: (202) 663-6000

Facsimile: (202) 663-6363
Case 2:19-cv-00066-JRG Document 565 Filed 03/29/21 Page 21 of 21 PagelD #: 44730

Melissa R. Smith

State Bar No. 24001351
melissa@gillamsmithlaw.com
GILLAM & SMITH, LLP

303 South Washington Avenue
Marshall, TX 75670
Telephone: (903) 934-8450
Facsimile: (903) 934-9257

Attorneys for Defendant Apple Inc.

CERTIFICATE OF SERVICE
The undersigned hereby certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). As such, this document was served on March 25, 2021 on

all counsel who have consented to electronic service.

/s/ Melissa R. Smith
